Citation Nr: 0702799	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.  His awards and decorations include the combat 
infantryman's badge.  This matter arises from a May 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which assigned 
a 30 percent disability evaluation for PTSD, after granting 
service connection for the same.  This issue was the subject 
of a September 2004 Board decision, which granted the veteran 
a 50 percent evaluation for his service connected PTSD, but 
no higher.  A September 2005 United States Court of Appeals 
for Veterans Claims (Court)  decision vacated and remanded 
that portion of the September 2004 Board decision that denied 
an evaluation in excess of 50 percent for the veteran's 
service connected PTSD.  This issue was then remanded by the 
Board in April 2006 for further development.  That 
development having been completed, this claim now returns 
before the Board.


FINDINGS OF FACT

The veteran's service-connected PTSD has resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships; however, the 
veteran's PTSD symptoms do not result in a more severe 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent, for 
the veteran's service connected PTSD, have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2006, August 
2002, June 2002, and June 2001.  The originating agency asked 
the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, Social 
Security records, private treatment records, and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records, private treatment 
records, Social Security records, and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2006).  A 10 percent evaluation may 
be assigned for occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.

A 30 percent rating may be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The next and highest rating, a 100 percent schedular 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

The veteran filed a claim for service connection for PTSD in 
May 2001.  He asserts that his psychiatric problems interfere 
with his ability to work, and that his symptomatology is more 
severe than that contemplated by a 50 percent evaluation.

Medical records from the Jackson VAMC dated between October 
2001 and June 2004 document the veteran's treatment for 
multiple disabilities, to include PTSD. The veteran underwent 
a psychiatric consultation in October 2001.  He complained of 
recurrent depression since his discharge from service, and 
that had worsened over the past 4 to 5 years.  He said he had 
become disinterested in things that used to be pleasurable.  
He stated he lacked energy, and that he preferred to be 
alone. The veteran also endorsed symptoms of hypervigilance, 
disturbed sleep, increased arousal, irritability, and 
difficulty concentrating.  He said he thought about suicide 
at least once a month, but that he did not have any plan for 
suicide or a real desire to kill himself.  The diagnosis was 
major depressive disorder.  He was assigned a score of 61 on 
the GAF scale.

A December 2001 treatment note indicated that the veteran was 
casually dressed and groomed.  He reported his mood to be 
depressed.  His speech was within normal limits in volume and 
content.  There were some speech dysfluencies, especially 
when pressed about something.  The veteran complained of 
being withdrawn, irritability, nightmares, intrusive 
memories, depression, and a lack of interest in activities.  
He said all of those symptoms have increased in severity.  He 
also expressed ideas/thoughts of committing suicide.  The 
diagnosis was PTSD and depression.  He was assigned a score 
of 53 on the GAF scale.  The examiner noted that the veteran 
was working full time, and that he had a good work history.

Subsequent treatment records reflect similar findings.  
However, in March and May 2002, he was assigned a score of 50 
on the GAF scale.  He also complained of vague auditory 
hallucinations at that time.  By June 2002, his score on the 
GAF scale was reduced to 48.  It was also noted that the 
veteran was discouraged because he had not heard anything 
from the Social Security Administration (SSA) regarding his 
claim for disability.  As a result of him reporting some 
improvement in symptoms with his medication, the veteran's 
score on the GAF scale was increased to 50 in November 2002.  
The veteran reported a decrease in irritability, improved 
concentration, and improved sleep and less nightmares.  A 
score of 48 on the GAF scale was again assigned in December 
2002 due to complaints that his symptoms had worsened.  
Comparable findings were reported in January, April, and 
September 2003.

The report of a March 2002 SSA mental status evaluation has 
also been reviewed.  The veteran displayed good personal 
hygiene.  He was pleasant and cooperative.  He said his 
household activities were limited to taking out the garbage, 
cooking dinner twice a week, taking walks, and watching 
television.  He said he was unable to drive because of his 
seizure disorder, and that he relied on his wife to drive him 
places.  His wife said he had few friends, and that he 
preferred to stay home.  The veteran complained of frequent 
intrusive thoughts, flashbacks, nightmares, relationship 
difficulties, poor concentration, and depression.

On mental status evaluation, the veteran displayed a sad 
affect, mild anxiety, and a depressed mood.  He was alert and 
oriented times three.  His statements were coherent and 
logical.  He endorsed suicidal ideation.  He denied 
experiencing visual hallucinations, but claimed hearing his 
daughters call him when they were not present.  The veteran 
had a fair to poor recall and recent memory and good remote 
memory.  His arithmetic skills and abstract thinking ability 
were good.  He also displayed good judgment.  His 
concentration was fair to poor.  The veteran's insight was 
fair.  The diagnosis was PTSD and history of alcohol and 
substance abuse.  The examiner indicated that the veteran had 
the ability to perform routine, repetitive tasks, but that he 
was not capable of maintaining concentration or attention.  
The examiner also indicated that the veteran did not have the 
ability to interact with co-workers and to accept 
supervision.

Also for consideration are the reports of VA psychiatric 
examinations conducted in July 2001, September 2001, and 
October 2002.  At a July 2001 psychiatric examination, the 
veteran complained of recurrent depression, nightmares, and 
flashbacks.  He said he experienced delusions and 
hallucinations in the 1970s and 1980s, but that they had gone 
away.  He indicated that he was capable of maintaining his 
personal hygiene.  He denied impairment of thought process or 
communication, inappropriate behavior, homicidal or suicidal 
thoughts, obsessive or ritualistic behavior, impaired impulse 
control, or panic attacks.  The veteran was oriented to 
person, place, and time.  He said his memory was not as sharp 
as it used to be.  The rate and flow of his speech was 
normal.  The diagnosis, in pertinent part, was PTSD.  He was 
assigned a score of 55 on the GAF scale.

The veteran was afforded a VA PTSD examination in September 
2001.  He again complained of flashbacks, nightmares, and 
depression.  He also endorsed an increased startle response, 
irritability, feelings of estrangement, and hypervigilance. 
He stated he did not like leaving his house, and that he was 
experiencing more problems in dealing with stress in the 
workplace.  He said his best friend was his wife, and that he 
maintained a good relationship with her.  He denied auditory 
or visual hallucinations.  The veteran was appropriately 
dressed.  He had good eye contact and his speech was normal.  
His affect was sad and his mood was depressed.  There was no 
evidence of delusions or psychosis.  He was alert and 
oriented times three.  The diagnosis was PTSD.  He was 
assigned a score of 50 on the GAF scale.  The examiner noted 
that the veteran was at least moderately-to-severely impaired 
due to his PTSD symptoms, especially in terms of his social 
functioning where the veteran had difficulty making friends.

Another PTSD examination was conducted in October 2002.  The 
veteran described nightmares, anxiety, a short temper, and 
insomnia.  He was alert and fully oriented. He maintained 
attention and concentration throughout the interview.  His 
mood was dysphoric with mood congruent affect.  Motor 
activity was within normal limits. Speech was within normal 
limits for rate and tone.  Memory skills were grossly intact 
for immediate, short-term, recent, and remote recall.  
Thought processes were logical and coherent.  Thought content 
was goal directed.  The veteran denied suicidal or homicidal 
ideation, auditory hallucinations, and visual hallucinations.  
No delusional material was elicited.  The diagnosis was PTSD.  
He was assigned a score of 50 on the GAF scale.  The examiner 
indicated that the symptoms of the veteran's PTSD interfered 
with social and occupational functioning.

The veteran received a further PTSD VA examination in August 
2006.  The examiner specifically noted that the veteran's 
claims file was available and reviewed.  The examiner noted 
that, while he reviewed the veteran's claims file, the 
veteran sat quietly with his wife in the hallway waiting for 
his examination to begin.  When invited into the examination, 
he immediately became anxious, tearful, and began pacing the 
room, stating that he was no longer allowed to drive due to a 
fear of blackouts from his seizure disorder.  The veteran 
stated he could predict when a seizure was going to happen, 
and asked the examiner to certify him to drive.  The veteran 
was informed that the examination did not deal with his 
seizures and was to be evaluated for the status of his PTSD, 
however, he continued to focus on the seizures and the 
limitations they imposed.  He noted that he was having as few 
as one seizure a month and sometimes 2 to 3 seizures a month.  
He stated that he was stressed because even his teenage 
daughter was telling him what to do.  The examiner then 
attempted to turn the topic to Vietnam, and the veteran 
stated that he was in Vietnam in 1966 or 1967, and 
volunteered nothing more.  The veteran turned the topic back 
to driving and was immediately tearful when discussing this 
topic.  He noted that he had worked well for years until he 
stopped in 2002 due to seizures.  At one point, he did 
volunteer that he still heard the whistle of missiles and 
thought of his friend that was killed in the war.  The 
veteran then stated that he often refused to do anything 
around the house because he was not allowed to drive.

He noted that his family did not let him do much because of 
the seizures.  Then, he spontaneously turned to discussing 
his money.  He noted that, as far as he was aware, all he 
received in money was $500 in disability pension.  He stated 
that he was supposed to have a VA and Social Security 
pension, but he had no idea of the amounts and how they were 
spent.  When questioned, he did admit to a past history of 
alcohol abuse, but would not provide details, and finally 
stated that he stopped drinking around the time he retired in 
2002.  He then volunteered that recently his family had given 
him a very nice birthday party which he enjoyed.  Throughout 
all of this the examiner was trying to question the veteran 
about symptoms consistent with PTSD.  He stated that he did 
have a startle response.  Intermittently during the 
examination he got up and paced around the room and cried and 
talked about the seizures and the limitations they imposed on 
him.  He noted that he no longer went out because he might 
have a seizure and lose control of his bowels or his bladder, 
and he knew that his seizures frightened people.

The veteran stated that he rarely left home because his 
family would not let him go out due to the risk of seizures.  
He noted that he does have some seizures at night, and that 
at such times, he wets the bed.  He then volunteered that he 
sometimes awakened frightened, but the examiner was unable to 
obtain further details.  He denied panic attacks.  He stated 
that he did nothing at home and refused to do chores because 
he was not allowed to drive.  A that time, the veteran asked 
the examiner to talk with his wife, and got up and paced 
around the room again.  The examiner continued asking the 
veteran about his activities, and the veteran indicated that 
he watched a lot of TV, preferring westerns.  The examiner 
asked him about war movies, and he stated that he did not 
watch them.  The examiner noted that the veteran had two 
daughters, aged 22 and 17, still living at home, and that he 
had been married to his wife since the early 1980s.

The veteran's wife stated that the veteran's memory and 
concentration were not very good because he was upset all of 
the time about not being able to drive.  She noted that he 
was also depressed most of the times with having to stay home 
because of his seizures.  When asked about the veteran's 
usual day, his wife noted that he spent most of the day 
watching TV, and that he refused to go out with her or do 
things under her supervision, so she usually left him at 
home.  She denied that the veteran had used alcohol over 
recent years, and she denied any drug abuse on his part.  She 
noted that sometimes at night the veteran would yell, and she 
would awaken.  The veteran then gets up and watches TV for a 
while.  The veteran's wife noted that he still does have a 
startle response.  When the veteran's son was stationed in 
Iraq recently, she noted that the veteran liked to watch the 
news of Iraq, and that he also enjoyed watching war movies 
and movies on the military.  She denied witnessing him have 
panic attacks.  She stated that she took care of all the 
finances because the veteran was usually not interested and 
could not focus.  The wife noted that the veteran crashed her 
car in July 2005, and that he had not been allowed to drive 
since then, and that the veteran had been angry with her 
because of this restriction.  The wife stated that the 
veteran's behavior was consistent with his usual behavior in 
his presence.

Upon examination, the veteran was well groomed.  From the 
moment of arrival, he was intermittently tearful and 
moderately anxious.  There was no disorder of speech or 
thought.  There were no delusions or hallucinations.  Due to 
his current limitations, he stated that he wished he was 
dead, but he had no suicidal plans or intent.  He had poor 
eye contact.  When the examiner tried to change the topic, 
the veteran usually returned to his seizures and the 
limitations they imposed and how distressed he was because of 
the seizures.  When asked if he was depressed, he denied 
depression and depressive symptoms, and noted that he was 
just angry because he could not drive, and revealed that he 
was often being negativistic.  Intermittently, he got up and 
paced about the room and kept wiping his nose with a 
handkerchief.  He noted that he cries often when he thinks 
about not being able to drive.  

He was fully oriented.  He was able to name the current 
president and was aware of current events.  He was able to 
give his birth date and current age, and the current ages and 
occupations of all of his children, but when questioned about 
his finances, he claimed to know no details and have no 
involvement, and was uncertain as to the amount of 
compensation he had and how any of his money was spent.  He 
recalled only one of three objects in five minutes, but 
appeared not to be making much of an effort, and with 
prompting appeared to deliberately miss the final two 
objects.  During performance of simple calculations, he 
ceased to appear to be anxious and stopped crying, and asked 
the examiner if her were trying to trick him, and focused on 
performing well on the calculations.  He slowly but 
accurately performed serial subtraction and simple addition 
and subtraction but refused to do simple algebra.  Note that 
he had a high school education.

In summary, the examiner indicated that the veteran, during 
this examination, appeared to exaggerate his distress.  In 
support of this statement, the examiner pointed out that the 
veteran rested quietly until invited into the examination and 
then paced and cried and appeared moderately anxious except 
when distracted by performing calculations, when he appeared 
normal but also appeared to make deliberate errors.  He 
spontaneously volunteered no symptoms consistent with PTSD 
but did endorse still having a startle response, re-
experiencing of an event when a friend was killed, ongoing 
nightmares and feeling frightened with restless sleep, and 
avoidance of war movies and news.  He presented his 
irritability, depression, and avoidance of interaction with 
others as related to his seizure disorder.  When his wife was 
interviewed, she also did not voluntarily present symptoms 
consistent with PTSD, and contradicted a few presented by the 
veteran, in that she said he liked war movies and war news.  
The other symptoms he reported that were possibly consistent 
with PTSD were verified by her.  She did note that the 
veteran currently stayed home due to his seizures and avoided 
interaction with others, with the seizures being the reason 
for such behavior.  The veteran was diagnosed with chronic 
PTSD, past history of alcohol abuse, and passive aggressive 
and dependent features.  The veteran was found to have a GAF 
based on his PTSD symptoms of 60.  The examiner noted that 
since the veteran's picture was complicated by his seizure 
disorder, and he did not respond to the examination focusing 
on PTSD, the examiner extrapolated symptoms in the session 
along with those noted in previous examinations, and 
concluded that the best option was to go with the GAF most 
often given during previous visits, which was 60, which 
translates to moderate symptoms and moderate difficulty in 
social and occupational functioning.  A GAF based on his 
seizure disorder and reactions to the limitations that have 
been imposed due to that was a GAF of 35.  The veteran was 
found to be competent for VA financial purposes.  The Board 
finds this examination particularly probative because it was 
made after a thorough review of the veteran's claims folder 
and a thorough examination of the veteran, taking into 
account his past psychiatric history.

Based on this evidence, the Board finds that the 
preponderance of the evidence of record indicates that an 
evaluation in excess of 50 percent, for the veteran's service 
connected PTSD, is not warranted.  The evidence of record 
during this period shows that the veteran was assigned a GAF 
score between 48 and 61, which is indicative of moderate to 
severe symptoms.  The veteran's symptomatology that had been 
found due to his PTSD includes an exaggerated startle 
response, hypervigilance, anxiety, depression, disturbed 
sleep, irritability, difficulty concentrating, suicidal 
ideation without plan, and problems with memory.  However, 
the veteran has been found at all times to be alert and 
oriented, to have good grooming and hygiene, to have good 
math skills and abstract thinking, generally normal speech, 
good judgment, fair insight, no current delusions or 
hallucinations, and no panic attacks.  Further, as noted 
above, when considering the symptoms due solely to his 
service connected PTSD, the social and industrial impairment 
is no more than moderate.

The Board finds that this symptomatology more closely 
approximates a finding of for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, which 
would warrant a 50 percent evaluation, the evaluation the 
veteran is currently receiving.

The Board finds that the preponderance of the evidence of 
record indicates that the veteran's symptomatology does not 
result in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships, such that a higher rating would be warranted.  

While the evidence does show that the veteran has some 
occupational and social impairment, and would have trouble 
interacting with coworkers as well as maintaining 
relationships outside the home, the Board notes that the 
veteran has been able to maintain a relationship with his 
wife for over 20 years, and with the two children who live 
with him.  The fact that the veteran reported that his family 
threw him a birthday party which he enjoyed is also evidence 
that the veteran is able to engage in some social 
interaction.  The veteran and his wife have both stated that 
the veteran's social interaction limitations are primarily 
due to his seizure disorder, which prevents him from driving 
and severely limits his activity outside the home.  While the 
veteran is currently unemployed, the evidence of record, 
including the veteran and his wife's own statements, and a 
statement from several physicians, including a letter from a 
private physician dated February 2002, and as well the 
veteran's Social Security records, indicate that the veteran 
is unable to work primarily due to his non service connected 
seizure disorder, not his service connected PTSD.  There has 
been no evidence of record to show that the veteran at any 
time has been unable to attend to the activities of daily 
living, including personal appearance and hygiene.  The 
veteran has never been shown to become physically violent, to 
have panic attacks, or to exhibit obsessional rituals, due to 
his PTSD.  Therefore, while the veteran does show some 
occupational and social impairment, the Board finds that this 
level of occupational and social impairment is reflected in 
the criteria for a 50 percent evaluation.  

Thus, considering all evidence and symptomatology related to 
the veteran's PTSD of record, the Board finds that the 
preponderance of the evidence of record is not consistent 
with a finding of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships, 
which finding would be necessary for the veteran to warrant 
an increased evaluation for his service connected PTSD, thus 
the Board finds the veteran is currently properly evaluated 
as 50 percent disabled for his service connected PTSD.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD and there is no objective evidence of marked 
interference with employment due to PTSD.  As noted above, 
the evidence of record shows that the veteran is primarily 
unemployable due to his non service connected seizure 
disorder, not his PTSD.  The veteran is also in receipt of 
Social Security benefits primarily due to his non service 
connected seizure disorder, not PTSD.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 50 
percent rating has been in effect since the effective date of 
service connection for PTSD, and at no time, as discussed in 
detail above, has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.

In sum, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran's 
current PTSD symptomatology warrants an increased evaluation.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).	

ORDER

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


